                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                     8:19CR15

      vs.
                                                                     ORDER
TIMOTHY LUKOWSKI

                     Defendant.


       This matter is before the court on the defendant’s unopposed Motion to Continue Trial
[25]. Based on the reasons set forth in the motion, the court finds good cause has been shown
and the motion should be granted. Accordingly


       IT IS ORDERED that the defendant’s unopposed Motion to Continue Trial [25] is
granted as follows:

       1. The jury trial, now set for September 10, 2019, is continued November 12, 2019.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public
          and the defendant in a speedy trial. Any additional time arising as a result of the
          granting of this motion, that is, the time between today’s date and November 12,
          2019 shall be deemed excludable time in any computation of time under the
          requirement of the Speedy Trial Act. Failure to grant a continuance would deny
          counsel the reasonable time necessary for effective preparation, taking into account
          the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 4th day of September 2019.




                                            BY THE COURT:

                                            s/Susan M. Bazis
                                            United States Magistrate Judge
